UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4120


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAMAR SERON RANDALL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:10-cr-00174-MOC-1)


Submitted:   November 16, 2015            Decided:   December 4, 2015


Before NIEMEYER, MOTZ, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Chiege O. Kalu Okwara, Charlotte, North Carolina, for Appellant.
Jill Westmoreland Rose, Acting United States Attorney, Anthony
J. Enright, Assistant United States Attorney, Charlotte, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamar Seron Randall appeals the 72-month sentence imposed

by the district court following his straight up guilty plea to

possession of a firearm by a convicted felon, in violation of

18 U.S.C. § 922(g)(1) (2012). 1            On appeal, Randall contends that,

under Alleyne v. United States, 133 S. Ct. 2151 (2013), the

district court violated his Fifth and Sixth Amendment rights by

engaging in judicial factfinding to increase his base offense

level and establish the applicable Sentencing Guidelines range.

In assessing the district court’s application of the Sentencing

Guidelines, we review factual findings for clear error and legal

conclusions de novo.             United States v. Strieper, 666 F.3d 288,

292 (4th Cir. 2012).            Finding no error, we affirm.

       In    Alleyne,     the    Supreme   Court   held   “that   any   fact    that

increases the mandatory minimum is an element [of the offense]

that       must   be   submitted    to   the   jury.”     133   S.   Ct.   at   2155

(internal quotation marks omitted).                Here, the district court’s

finding that the firearm had an obliterated serial number served

to increase the advisory Guidelines range, but did not affect



       1
       Randall originally pled guilty to this charge in 2011.
The district court subsequently concluded, on a 28 U.S.C. § 2255
(2012) motion, that Randall was denied effective assistance of
counsel during the plea bargaining process.    The court vacated
the judgment to afford Randall an opportunity to enter a new
plea and, in October 2014, Randall once again pled guilty.



                                           2
Randall’s statutory sentencing range. 2                        Thus, Alleyne does not

apply.      Similarly,      Randall’s     reliance             on   Descamps       v.    United

States, 133 S. Ct. 2276 (2013) (addressing when courts may use

the modified categorical approach to determine whether a prior

conviction     qualifies     as   a     predicate         offense      for    purposes        of

recidivist enhancements), is unavailing.

     We     conclude    that      the    district          court      did     not       violate

Randall’s      constitutional         rights         by        engaging      in     judicial

factfinding     at   sentencing       that     did    not       affect      his     statutory

sentencing      exposure.         Accordingly,            we     affirm      the     district

court’s judgment.         We dispense with oral argument because the

facts    and   legal    contentions       are   adequately            presented         in   the

materials      before   this   court      and   argument            would    not     aid     the

decisional process.

                                                                                    AFFIRMED




     2  Randall’s statutory mandatory maximum sentence under
18 U.S.C. § 922(g)(1) was 10 years’ imprisonment and there was
no statutory mandatory minimum sentence.  18 U.S.C. § 924(a)(2)
(2012).



                                           3